Citation Nr: 1219230	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  06-16 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1942 to August 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, found that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for hypertension.  

In July 2009 the Board reopened the claim for service connection for hypertension and remanded the reopened claim for additional development.  The claim returned to the Board in November 2010 and July 2011 when it was again remanded for further action by the originating agency.  The case has now returned to the Board for further appellate action.  

In its July 2009 decision and remand, the Board referred several claims to the RO that were raised by the Veteran in a May 2008 statement.  The record does not indicate that any action has been taken on these claims.  Therefore, the Board does not have jurisdiction over them, and the claim for an increased rating for a cervical spine disability and service connection for bilateral foot pain, right ankle pain, a sleep disorder, a cold weather injury to the right toe, back pain, sinus headaches, gout, hypothyroidism, allergic rhinitis, and calluses are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Hypertension was not present in service or until years thereafter and is not etiologically related to any incident of service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for hypertension as it was first diagnosed during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service treatment records document some instances of increased blood pressure, but are negative for diagnoses or findings of hypertension.  Hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).  In September 1961, the Veteran's blood pressure was measured as 154/100 and a finding of transient high blood pressure was made.  At that time, the Veteran also reported experiencing some emotional stress.  He was advised to decrease his salt intake, and a month later in October 1961 his blood pressure was down to 130/80.  The Veteran specifically denied having high blood pressure on reports of medical history in January 1959, February 1963, and April 1964.  His blood pressure was also measured as 138/90 at the April 1964 separation examination.  

The earliest objective evidence of hypertension dates from January 1974 when mild essential hypertension was diagnosed at the Reynolds Army Community Hospital (RACH).  The Veteran's master problem list from this facility (prepared in October 1979) dates the onset of hypertension from 1970, six years after his separation from service.  The Veteran has continued to receive treatment for hypertension throughout the claims period, and hypertension was diagnosed by VA examiners in April 2010 and September 2011.  In addition, while service records do not verify a diagnosis of hypertension for VA purposes, they do document some instances of elevated blood pressure.  The Board therefore finds that the first two elements of service connection-a current disability and in-service injury-are demonstrated.

Regarding the third element of service connection, a nexus between the Veteran's current hypertension and the in-service injury, the Board notes that service records do not indicate such a link.  Hypertension was not noted on the April 1964 separation examination, and the condition was not otherwise diagnosed during service.  There is also no evidence of hypertension within a year from the Veteran's separation from active duty to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  A VA examination performed in November 1964 recorded the Veteran's blood pressure as 136/86 and did not include a diagnosis of hypertension or other findings indicative of the disability.  In fact, the earliest medical evidence of hypertension dates from 1970, six years after the Veteran's separation from active duty service.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's hypertension was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has reported that he was diagnosed with hypertension during active duty service and prescribed blood pressure medication.  He has also stated that he continued to take medication to control his blood pressure from service to the present day.  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of continuous hypertension treated with medication since service is not credible.  As noted above, service records only document one findings of elevated blood pressure in September 1961 characterized as "transient" high blood pressure.  The Veteran's blood pressure one month later was not described as elevated, and there is no indication in the treatment records that he was ever prescribed medication to lower his blood pressure; the Veteran was only advised to lower his salt intake.  Furthermore, the Veteran specifically denied having high blood pressure in January 1959, February 1963, and April 1964. 

The Veteran's post-service treatment records also contradict his more recent reports that he has taken medication to treat hypertension since service.  When an Army physician first diagnosed hypertension in 1974, the Veteran stated that he had been provided pills several years ago, but had not taken them for at least two years.  Similarly, other private treatment records document numerous instances throughout the claims period when the Veteran stopped taking his hypertension medication and his condition was characterized as poorly controlled.  The Board also notes that the Veteran never reported a history of hypertension since active duty or that he had received medication during the 1960s to any health care providers until after his claim for compensation was received in June 2005.  The Board finds the Veteran's statements and history made in the context of contemporaneous treatment (such as those made during service) are more credible than those provided for compensation purposes years later.  Furthermore, the Veteran's reported history of hypertension since service is not credible in light of the complete absence of complaints or treatment for six years after service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

The weight of the competent medical evidence of record is also against the claim for service connection for hypertension.  The record contains three VA medical opinions dated in April 2010, December 2010, and September 2011 that all weigh against the current claim.  After reviewing the Veteran's claims file, the VA examiners determined that the Veteran's hypertension was not related to active duty or the finding of transient high blood pressure in the service treatment records.  In support of his claim, the Veteran submitted an April 2011 letter from his treating nurse practitioner, but the letter only reiterates that the Veteran has reported a history of treatment for hypertension with medication since 1964.  As discussed above, the Board has found that this history is not credible, and the April 2011 letter does not otherwise include a medical opinion from the nurse practitioner in support of the claim.  Therefore, the competent medical evidence is clearly against the finding of nexus between the Veteran's hypertension and active duty service. 

The Board has considered the statements of the Veteran connecting his hypertension to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, but finds that his opinion as to the cause of his hypertension simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was several years after his separation from active duty and after his claim for compensation was received.  In addition, there is no competent medical evidence that the Veteran's hypertension is related to his active service.  In fact, the only medical opinions of record, those of the April 2010, December 2010, and September 2011 VA examiners, all weigh against the claim.  The Board has considered the Veteran's reported continuity of symptomatology, but concludes that the history reported by the Veteran is not credible.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied. 38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to the Veteran's reopened claim for service connection was furnished in a November 2010 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in May 2007 and November 2010 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were most recently readjudicated in an April 2012 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided a proper VA examination in September 2011 and proper VA medical opinions in response to his claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records and available records of VA and other federal treatment.  The claims file contains records from RACH dating through November 2009, and while VA made attempts to obtain other records from this facility, these efforts were not successful.  In December 2009, VA requested available treatment records from RACH by mail, but in a January 2010 phone call, RACH indicated that all records had been forwarded to VA's outpatient facility in Fort Sill, Oklahoma.  VA then requested all treatment records from the Lawton-Ft. Sill and Oklahoma City VA Medical Centers (VAMCs).  In February 2010, the VAMCs responded that they had no records pertaining to the Veteran.  The Veteran was notified in March 2010 that VA was unable to obtain the records and asked him to provide any records in his possession.  No response to this request was received.  The Board therefore finds that VA has made reasonable efforts to obtain all available treatment records, and notes that the Veteran has not reported receiving treatment with any other health care providers. 

The Board also finds that VA has complied with the July 2009, November 2010, and July 2011 remand orders of the Board.  In response to the Board's remands, VA made efforts to obtain the Veteran's treatment records from the Lawton-Ft. Sill VAMC and obtained VA medical opinions addressing whether the Veteran's hypertension was incurred due to active duty service.  The case was then readjudicated in an April 2012 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


